Citation Nr: 1128395	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a disability manifested by liver damage.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from February 1968 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that, in a prior remand issued in November 2010, it was essentially determined that the issue of service connection for a depressive disorder was not a claim to reopen as the Veteran claimed in her Notice of Disagreement that her depressive disorder is secondary to PTSD, rather than directly related to her military service (the basis of the prior adjudication).  However, a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, the issue of entitlement to service connection for a depressive disorder has been restated as above to appropriately reflect that it is still a claim to reopen a previously denied claim of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran, in her VA Form 9, Appeal to Board of Veterans' Appeals, indicated that she desired a hearing before the Board in order to present testimony on the issues on appeal.  The Veteran was scheduled for a hearing in July 2010.  However, she failed to appear because the hearing notice letters were returned to the RO as undeliverable.  They were not, however, forwarded to the Board until after issuance of a decision in August 2010.  Consequently, in a November 2010 decision, the Board vacated the August 2010 and remanded the Veteran's claims in order for her to be provided a Travel Board hearing as she had expressed her continued desire for such a hearing.   

The Veteran was scheduled for a new Travel Board hearing on February 8, 2011; however, she again failed to appear.  In April 2011, the Veteran contacted the RO concerning the February hearing and indicated that she missed it because she was in a VA domiciliary at that time.  Thus, the Board finds that the Veteran has shown good cause as to why she was unable to attend the scheduled hearing on February 8, 2011 and remand is warranted to again provide her with an opportunity for the Travel Board hearing she desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and her representative, if any, should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


